DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LARRY PEAN,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D12-2681

                            [January 7, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard Oftedal, Judge; L.T. Case No. 2010CF012226AMB.

  David S. Molansky of David S. Molansky Attorney at Law, Miami, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See Garrett v. State, 148 So. 3d 466, 472 (Fla. 1st DCA 2014)
(finding there was no fundamental error in giving instructions on a duty
to retreat because “[t]here was ample evidence presented for the jury to
find that from the beginning of the incident, [the defendant] did not have
a reasonable belief that deadly force was necessary to prevent an imminent
threat against him, especially after [the victim] dropped his rifle and [the
defendant] continued to shoot”).

STEVENSON, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.